Title: To Thomas Jefferson from Samuel McDowell, 9 May 1781
From: McDowell, Samuel
To: Jefferson, Thomas



Sir
Rockbridge May 9th 1781

The Act of October last, for raising this States quota of troops for the Continental Army, came to this County in due time. The Districts were laid off, two or three of the Districts Procured their men for the War; a day was appointed for the Draft, but before the day came, your Excellencys letter allowing a Suspension of that Act, in this County, came to hand, and before your Excellencys letter arrived, for taking off that Suspension, the day appointed for the Draft was Past. On receiving your last letter, Some  of the field officers were of Opinion the Districts Ought to be laid off anew, for Some reasons; and a Day was appointed to meet to lay them off if it was (on consideration) found necessary. The People in this County, (hearing that they of Augusta had Prevented laying off the Districts there) met (to wit) about a hundred of them, and Seeing Colo. Bowyer geting the lists from the Captains; of the Strength of their Companies, and Supposing it was to lay off the Districts anew, got into the Court House Seased the table, carried it off in a Roiatous manner; and Said no Districts Should be laid off there, for that they would Serve as Militia for those months and make up the Eighteen months that way, but would not be Drafted for Eighteen Months and be regulars. Much was Said to them to Deswaid them from Such an Exceeding imprudent Act, and one that must be attended with Such dredfull consequences to themselves, to the State, and to the Continant, but all to no Purpose. They tore the Papers and after some time begun to go off. However the field officers on talking over matters, were of Opinion that the Devisions (as they were laid off according to the Act) Ought to Stand as they were, and Accordingly appointed the twentieth of June for the Day of Drawing. I have heard that they Say they will Prevent the Draft, but how that may be I know not, for Some of them Said they could not be hurt for Preventing the laying off the Districts, as the Law Stands, for it only Punishes those who make roiets or Stop the Execution of the Act, on the Day of Draft. I understand Such Ideas have been held out by a member of the House of Delegates to the People of Augusta but how true that is, I know not, but if true I am Sory to know that any man who acts in Publick Character Should by any means Excite the People to resist the Laws; for in that case all Government is destroyed and we are intierly ruined. A few lines from your Excellency by way of Advice how to Act, as they did not Prevent laying off the Districts and the Day of Draft is not yet come, will much oblige your Excellencys most obedt Humble Sevt.,

Saml. Mc Dowell

